NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      MANUEL L. OCHOA, Petitioner.

                         No. 1 CA-CR 14-0359 PRPC
                                FILED 8-9-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2008-114600-001
                  The Honorable Bruce R. Cohen, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Manuel L. Ochoa, San Luis
Petitioner Pro Se



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.
                             STATE v. OCHOA
                            Decision of the Court

T H U M M A, Judge:

¶1            Petitioner Manuel L. Ochoa seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. Absent an abuse of discretion
or error of law, this court will not disturb a superior court’s ruling on a
petition for post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19
(2012). Because Ochoa has shown no such error, this court grants review
but denies relief.

¶2             In June 2012, Ochoa pled guilty to possession of marijuana for
sale, a Class 2 felony, with one historical felony conviction, and possession
of drug paraphernalia, a Class 6 designated felony. In July 2012, the
superior court sentenced him to a presumptive 9.25-year prison term on the
possession of marijuana for sale conviction followed by a two-year term of
probation on the paraphernalia conviction.

¶3              In January 2014, Ochoa filed a notice of post-conviction relief
and motion for delayed Rule 32 post-conviction relief expressing an intent
to claim newly discovered evidence, constitutional issues, and ineffective
assistance of counsel for failure to file a timely notice of post-conviction
relief. In the space provided in the notice for a petitioner to state the facts
that support the claims and the reasons for not raising the claims in a timely
manner, Ochoa claimed he was not law-trained and without legal material
or resources, adding that “[e]vidence will show that defendant was not in
possession or control of marijuana that was found at the residence in which
defendant was not the owner or a tenant thereof.”

¶4           The superior court summarily dismissed Ochoa’s claims as
untimely and that he failed to state a claim for which relief can be granted
in an untimely Rule 32 proceeding. Ochoa unsuccessfully sought
reconsideration and this petition for review followed.

¶5             When a conviction is entered on a guilty plea, a defendant
must file a notice of post-conviction relief in a Rule 32 “of-right” proceeding
within 90 days after entry of judgment or sentence. Ariz. R. Crim. P. 32.4(a).
Ochoa’s notice was filed more than 17 months after entry of judgment and
sentencing. A trial court may summarily dismiss a notice of post-conviction
relief as untimely if the defendant did not file the notice within 90 days.
State v. Rosario, 195 Ariz. 264, 266 ¶ 7 (App. 1999).

¶6           Although Ochoa claims that the failure to file a timely Rule 32
notice was not his fault, he provides no facts to support that claim in either



                                       2
                             STATE v. OCHOA
                            Decision of the Court

his notice of post-conviction relief or his petition for review. If a defendant
who seeks post-conviction relief does not state meritorious and supported
reasons for why the defendant did not raise a claim in a timely manner, the
superior court “shall” dismiss the post-conviction relief proceedings. Ariz.
R. Crim. P. 32.2(b). “[C]ompliance with Rule 32 is not a mere formality.”
Canion v. Cole, 210 Ariz. 598, 600 ¶ 11 (2005). A petitioner must “strictly
comply” with Rule 32 in order to be entitled to relief. Id. For these reasons,
Ochoa has not shown the superior court erred in dismissing his claims.

¶7            Accordingly, although this court grants review, we deny
relief.




                                 :AA




                                       3